Citation Nr: 0937454	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and, if so, whether 
service connection is warranted.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
August 1970 and from February 1972 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in May 2008, a statement of the 
case was issued in August 2008, and a substantive appeal was 
received in September 2008.  The Veteran testified at a 
hearing before the Board in August 2009.  

The issue of service connection for PTSD for review on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision in February 2005 denied 
entitlement to service connection for PTSD.

2.  In March 2006, the Veteran filed a request to reopen his 
claim of service connection for PTSD. 

3.  Additional evidence received since the February 2005 RO 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The February 2005 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
February 2005 denial, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Criteria & Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in March 2006); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) provides as 
follows:

New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence 
of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable 
possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

By rating decision in February 2005, the RO denied 
entitlement to service connection for PTSD.  The Veteran did 
not file an appeal; thus, the RO decision is final.  
38 U.S.C.A. § 7105.  In March 2006, the Veteran filed a claim 
to reopen entitlement to service connection for PTSD.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
decision in February 2005.

The Board notes here that the RO determined that new and 
material evidence was received to reopen the claim.  However, 
regardless of the RO's determination as to whether new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

At the time of the February 2005 decision, the Veteran's 
service treatment records, as well as post-service private 
medical records containing no diagnosis of PTSD, were on 
file.  

Evidence received since the February 2005 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the Veteran has submitted VA outpatient 
treatment records which reflect a diagnosis of PTSD.  An 
August 2009 statement from a VA clinician attributed the 
Veteran's PTSD to the claimed in service stressors.  The new 
evidence bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection.  The claim, therefore, is 
reopened.  38 U.S.C.A. § 5108.  However, before the Board may 
proceed to a merits analysis, additional development is 
necessary to assist the Veteran as more particularly set 
forth in the remand section of this decision. 

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD, 
no further discussion of VCAA is necessary at this point.  
The matter of VCAA compliance with regard to the claim of 
service connection will be addressed in a future merits 
decision after action is undertaken as directed in the remand 
section of this decision.   


REMAND

After reviewing the claims file and the Veteran's testimony 
in August 2009, the Board believes that there are sufficient 
details of a claimed stressor to warrant an attempt to 
corroborate the incident.  The Veteran alleges PTSD stressors 
of handling body canisters and the medivac of patients from 
September 1968 to May 1969 at Tan Son Nhut.  He recalls 
coming under enemy rocket, mortar and sniper attack during 
these duties, and also recalls casualties occurring during 
some of these events.  He was able to specifically recall 
sniper incidents around the Vietnamese New Year, which is 
approximately the January through February time frame for 
1970.  

The Board is of the opinion that these stressors may be 
capable of verification.  The Board acknowledges the 
constraints of requesting information through the JSRRC, 
inasmuch as this entity has informed VA that proper research 
cannot be conducted unless a claimant provides an approximate 
date for a stressor within a 2-month period.  See M21-1MR 
IV.ii.1.D.14.d.  However, according to the Veteran's 
allegations, some of the alleged stressors may have occurred 
throughout the time period from September 1968 to May 1969.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's clinical records of 
treatment for PTSD since April 2007.

2.  Request the JSRRC to attempt to verify 
the Veteran's claimed stressors of coming 
under enemy rocket, mortar and sniper attack 
during while stationed at Tan Son Nhut Air 
Base from September 1968 to May 1969, 
including whether any casualties as a result 
of enemy fire occurred.  

JSRRC should also be requested to provide any 
available information on the personnel who 
handled medivac and mortuary patients for Tan 
Son Nhut from September 1968 to May 1969, 
including the unit history of the 616 
MilAlftSpSq.

The RO must make all good faith efforts to 
implement this remand directive as 
expeditiously as possible, even if it 
requires separate requests made in two month 
increments.  Notably, the Veteran 
specifically recalls sniper incidents around 
the time frame from January through February 
1970.

3.  If, and only if, the RO determines that 
the Veteran engaged in combat, or a claimed 
stressor has been corroborated, he should be 
scheduled for a PTSD examination.  The claims 
file should be made available to the examiner 
for review.  As may be applicable, the RO 
should clearly advise the examiner either 
that the Veteran engaged in combat or furnish 
the details of any corroborated stressor(s).  
Any indicated special tests, such as PTSD 
psychological testing, should be 
accomplished.  The examiner should clearly 
indicate whether a diagnosis of PTSD is 
warranted and, if so, identify the 
stressor(s) that the PTSD is causally related 
to.  

4.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the Veteran's claim for service 
connection for PTSD under a merits analysis, 
with consideration of all evidence in the 
claims file.  Unless the claim is granted, 
the RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

